DETAILED ACTION
Claims 4-6 (filed 04/16/2021) have been considered in this action.  Claims 1-3 have been canceled.  Claims 4-6 are in the same form as previously presented.

Response to Arguments
Applicant’s arguments, see page 9 paragraph 2, filed 04/16/2021, with respect to objection to the title have been fully considered and are persuasive.  The objection of the title has been withdrawn. 

Applicant’s arguments, see page 9 paragraph 3, filed 04/16/2021, with respect to rejection of claims 1-3 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-3 has been withdrawn. 

Allowable Subject Matter
Claims 4-6 are allowed.
An examiner’s reasons for allowance can be found in the office action dated 02/01/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-


/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116